Citation Nr: 1702806	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for a disability characterized as "other specified trauma and stressor related disorder" (trauma disorder) currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 30 percent prior to May 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In January 2016, the Board issued a decision denying the increased rating claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an October 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's January 2016 decision and remanded the matter for further action consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2016, the Court vacated the Board's January 2016 decision.  In the JMR, the parties agreed the Board failed to ensure that VA satisfied its duty to assist the Veteran in the development of his claim because it did not obtain relevant treatment records from the Togus, Maine VA Medical Center (VAMC) from June 2001 through July 2014, or from a physician with the VA Geriatric Home Based Primary Care Program from July 2009 through July 2011. 

In an April 2014 Authorization and Consent to Release Information, the Veteran indicated that he has solely received mental health treatment through VA and identified receiving treatment from the Togus, Maine VAMC from 1989 to the present.  

In a July 2014 Statement in Support of Claim, the Veteran indicated he sought treatment from physician for post-traumatic stress disorder (PTSD) through the VA Maine Healthcare System.  This fact was reiterated in a May 2015 VA examination report, wherein the examiner noted the Veteran was seen from July 2009 through July 2011 on a weekly basis through the VA Geriatric Home Based Primary Care Program, and had been diagnosed to have PTSD.  

The Veteran's claims file does not contain all of the aforementioned records.  As the Veteran has adequately identified the outstanding pertinent VA medical records, the VA has a duty to obtain them.  38 C.F.R. § 3.159(c)(3); see also Sullivan v. McDonald, 815 F.3d 786, 790 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain any outstanding VA treatment records pertinent to the appeal, and associate them with the Veteran's claims file.  Specifically, the AOJ should obtain VA treatment records from the Togus, Maine VAMC from June 2001 through the present; and obtain VA treatment records from the VA Maine Healthcare System pertaining to any treatment rendered through the Geriatric Home Based Primary Care Program from July 2009 through July 2011, by the psychologist named as providing this care on page 3 of the May 2015 VA PTSD Disability Benefits Questionnaire report.  

2. The AOJ should provide the Veteran with an opportunity to submit any outstanding pertinent evidence not already associated with the claims file.  

For any outstanding pertinent evidence identified and authorized by the Veteran, the AOJ should attempt to obtain it.  All attempts made must be documented in the claims file.  If any such record is unavailable, the AOJ should make a formal determination that such record does not exist, or that further efforts to obtain it would be futile.  The Veteran must be notified of the attempts made, and the reasons why further attempts would be futile.  The Veteran should be provided an opportunity to provide any such record himself.

3. After obtaining all outstanding treatment records, return the Veteran's claims file to the August 2014 VA examiner for an addendum opinion regarding the severity of the Veteran's service-connected trauma disorder.  Specifically, the examiner is asked to consider the severity of the Veteran's service-connected trauma disorder from December 2013 to the present, in light of any and all treatment records including any newly associated with the claims file.

If the August 2014 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

The examiner should provide a complete rationale for any opinion(s) rendered.

The electronic claims file should be made available to the examiner.

4. Then, readjudicate the appeal.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide a reasonable opportunity for them to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



